.
                                                                                        520



                OFFICE OF THE ATTORNEY GENERAL                       OF TEXAS
                                  AUSTIN
QDULDCN&Ml
--

                                                             -h




      duetit,      Texss
      ctolltlcJs3ll$




                                                                   Of yow 1efter
                                                                   nt, rpliahlet-




                                   of JtaPisc?iotion
                                                   aPisos
                                   the cowlpanydid not
                                  to the Gam~Loeionfrom
                                  ox%mlalm, effectJIve
                                   but inete& attwked
                                  0 0Ptlbsnoe ana tam ga8
                utility statutes by an appeal to the Die-
                trlct CouPt in wh8PtoIlcounty, where the
                OPLWNUWJ was 8upePsd3d aad litigot%On
                initiated.
                     *ThcJorainanao and the statutes WBPe
                finally hol(lto be vSr3.dand the CWPBW
                filed its appeal to the Oommbdon on @@et
                s, iff40,after ntmrlg a yew had elapsed
                fP0~   the   opP‘3ctiro   data   of!   the   tx-clime.
Uonor3blo ken A. Sxzith
tionorabloJerry Stiler - pa@ 2



         *Tuo questions 3re lmsect ~fiicb8ffeot
    the juriedictistof the Comrzl.ssion
                                      -
         *First: iiasth3 Cowpmy lost its fight
    or 3IIpaalto the R3ilro3d comzission38 I"o-
    vid& by Artlcl,o@OOS, R. 6., 1926, 3s wnded?



         "&uiwGrs tZitLk3s+two qu"ationswill be
    appax%3fezl."
           drtiole   6o68   of   .&he &W&Sod   ciV%   %afU?ie6   &S   08
followst
           *Whm 3 aity  F;Gvernmct Las crdepsd aaj
    etxietifii r3te roiluced,the gas utility Pfieot-
    ed by such order my 3pw31 tc the Co~&~sj.ou
    by filing aitb it (iusuch torr~ snd connitifms
    a0 th0 Coam;tssion  ray direct, a jmtition and
    bond to revielpthe doaision, regulation,orbi-
    n3nc0, or ord0r of the city, ttxm or nuaioipal-
    ity  . Upou suoh appeal being taken tbo C&e-
     s&on shall set a holu'i?&$and ~oaym&e su&i OP-
    de or dooiulon iriregard to the Biatteriwolt-
     Bd therein ES St way deem Just axxlraasonoble.
     The Cocgdeeion shall hear such appeal de nwo.
     Yheuever any 3.0~31distributingcom;$mnyor oon-
     awn, obese ratbe hova beon fixed by any mniel-
     pal gwornmcnt, des.Iroea cI13k~eof any of its
     rates, pentale or chcrFes, it shell lilalie
                                               its
     applicationto the mmxcip31 governmentwbme       I
     such utility is locat& an4 such municipal~
     gwomummt shall dc&3rndnc said agpliootion
     sir,M.~.sixty &aye aftor gr3eentrrtionunleee
     th3 determinationthereof may be longer defer-
     red by 3@%ment.     If the mu&ci~l gwerument
      shouZd reject such ap@.,llcation
                                     or Pail or re-
     fuse to act on it rvith5.ns3iilsixty days. then
      +&hautility gay npwal tx the Com~&~ion as
     hersfn providti- Uui sa.tdComiesion    +&all
     dotwdne the utters involved in any such
      appeal rtithinsixty Lays aftar tiw3filing:by
      such utility of such appeal psitbss.ldComnde-
      sion cm such furtkiortim? as such utility shall
      in vrifine,3gmo to, but the rates fixed by
      such Epmlci~l gwernnont shall r9ma5.nin full
      form and of'featuntil ordered changed by the
      CQnurdsi~on.*
          It will be sem      the statute preeoribea no time
WithiR Which   tit0AiFp0Ckli;aY b0 ta22n to the Comdesion.
Ordinarily,this tl.rz.Q
                      913mmt is ~mW.cloc~
                                        in cOnnectiOn
with the authority FpqrLhz a>pcill.
          hn appeal 08 su& is not ossmtial to duo ~~OQQBQ,
if the or&w or decision itself has beon mclc or rendorti
in a yrweml.tngmoating th%Lyr"umlar2ont.31
                                         requirement of the
Ccnstitution. Th0 cxp3ss :yantitrgCP tlit3ri&t   to appeal,
howover, cOncludvcly ovidcnooo the lagislativeintent that
5uol:right 5hould *S&SC, so that oc rust construe the stat-
ute with rofp3ct to th2 t&w within tvhtch the right to ap-
p6al mitt be exorcised.
          Tim purpose 0P all litigationis, of course, to
put an mrl to contmversy. Ln turn, it is the plrposo of
every appeal (wharo on9 fe r;omittfkl)a.m.l
                                          eepeeially of
the titw ototmtt with respect to the exemisking of sue
appeal, LB to loutau en& to tho litigofion. That aoaounte
for t&e al&mot universal rule that a tins within which the
appeal is to be talconor pert'eutcdis atat3d in the statute
@ruthorlzingtho appeal.
          %hLs statute tither raves the right of appeal to
ths tliseotisfiedutility without 'anylimit wbateower ne to
th3 tim wit&-dinwhiti the right met bo exeroieti, or it
neeessarilvi~pl~os s litit as to sulohtim* It is Lncon-
caivable &at the EOg-&latUX%riaantto Ctpnf'er thQ ri t of
;rgpol dthout w    lititationwhatsoever as to tho tf%
within which such appeal shoulr2bs taken. This idoe is
inconsistent with the conooytion QTP mped.itianof the cdl
tc thy controversy,‘and,momover, would result in a chaotic
unocrttintgnever contcsglatedby the Lo&:ielatura.
          zt'c
             nre of tho opinion there should be road into
th3 stotUt3 ~5 a 2IwmBiWy iEIpliCatiG2?thS PeqUiPelrrent
that an app3al fro& the ordinattoeof tha city to the Corn--
rission should be talan within a masonable time after the
rigbt of appal lie&aocrut3ti~
         k"uatis t&at ~rwaonable tits+  -- whether the
qua&ion be ona of fnct or of law -- moasearily Begmls
                       0 tlm pmticular f%mt situst5.on.
upm tIx circumstances OL

         Xn 5pooial procoedi.a~;s,
                                 like the faeeont* where
&ItWiQ33ill             the rattar of tine is not neces-
         i6 RUthOZd.Z0i!*
swLfy Set,or&ne& by the gaumd ru%e of time with respect
honorable Lou A. Smith
honorable Jerry Sa%ler -   paw4




to appeals, but 0x1the oontrary, the spsaial statute
will aontrol. See 4 C. J. Sec. p. 889, ~431,rhere
the question is disouoae%. At all events we are of
the opixioxthatxhere the longest time providedby
the general law for appeal8 in ordinary suits has
elapsed, it will tmrk the expiration of the rsason-
able t&e which the special statute has, aacordiag
to our conetruotion,pwvl%o% in the lxresentease.
          In 4 C. J. Sea. p. 893 it is sai%k

          "of courtto,despite the existence of
     sp00ial p~~isiOns mpldng the time for
     action dependent up0n any of the s&tore
     roferre% to, if no appeal or pr043ae%ing
     for review is taken until aftor tho ex-
     piration af the longest period allowable,
     whether the nature Of the aotion or pro-
     oettdingor of the di8positionna%e by the
     acntrtbelow, la any aape& in which it
     xd.ghtbe vlexe%, suGh action is there-
     atter barred rithout any need for inquiry
     or %eoision as to suah special matter8.s

          So that, if the s&ter of reasonable time
be tentttdby aualogJ to the longest period for which
any statute expressly given time to appeal, the nut-
for has been forecrlose%,for the dslay shown fn thla
casa exoee%s any tine known to the law for an appeal,
or even a writ of error treating that proaee%ingitself
as an appeal.
         WQ therefore answer your first question in
the affiraattve.

          8ime the ordinau00rats was not affeated
by the abortive effort ts enjoin its enforComsnt,
an% einoe there has been no other step taken, whlah
could result in vacatiue;or suspemling It, it fol-
                                                                524   :


    Eenorable Len A. Bndth,
    Eonerable Jerry Sadler - page 8



    lows that your second question should likewise be answer-
    ed 3.nthe aff5rniative.
                Our conclusionshave support in the court de-
    tiisioxi~ of this Stateuponanalogous situationsuonstru-
    ing appeals frm boards of aohool trustees,and the State
    Superintendent   of Public Instructions

              *But, while the Aot doea not expressly
         fix axq time within whioh the appeal shall
         be prosecute&,the public interest deumnda
         that it shall be taltenwithout uxmeeus~
         delay, and fe are satisfied from the very
         nature of the 0-e that    euah wau the intenf
         of the Le slatwe.* - htIvuleseve. JhltohQF
         eon (Tex.$138 8. w* 1120.

              *A reasonable tims without unueoeseary
         delay, te the rule in such oaa66.* -- Watkins
         VS. mff,  63 8. W. 922, writ of error dls-
         mbm3d uritten oplnlon 64 8. 1. 882.

              *In the abrrenoeof any suoh rule (pre-
         mlgateiiby the Otate Superlntetienf)the
         sole Inquiry then 1st What la a ressonable
         time under al1ooncUtlons surrounding the
         ins&ant oaee?* - Trustees of Chilioothe
         Ind. S&o01 Diet. vu. DwXney, US 8+ Wr
         1007. !Shirty days was held to be a reaaon-
         able time in that oabe.


                *It is true the law does not presotibe
         +,hclmgth of time in which an appeal from
         the action of a Board of l'rueteoeCan be
         taken,   but the rule6 of equity d0 doe?and
         that   such   dW.gonoe   must b0 ueod   as will
         prevent innocent parties from bein(r, injured.a
         -- Los Aqeles iloight.8 IIIL¶.School Met. TIJ*
         Chestnut, 287 B. W. S92. Zn that Qase tW0
         weeke was held to ham been 0 roaeonsble
         ti%#.




b
                                                       S25   i.




B-lebonA.Sudtb
Bowrable   Jerry failer - page 6



            We trust thic will be a msffioienfaaffer
to   your inquirsea.